COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ROBERT ALLEN WHITMORE,  

                            Appellant,

v.

RHONDA ANNETTE WHITMORE, 

                            Appellee.

§

 

§

 

§

 

§

 

§

 

 § 


No. 08-11-00112-CV

Appeal from the

322nd District Court

of Tarrant County, Texas

(TC# 322-459547-09)

MEMORANDUM  OPINION

 The clerk's record for this appeal was due on March 31, 2011.  The district clerk did not file
the record and notified the Second Court of Appeals that Appellant had not paid for it.  On April 5,
2011, the Second Court of Appeals notified Appellant that the appeal would be dismissed unless he
provided proof of payment for the clerk's record by April 20.  On April 12, 2011, after the case was
transferred here, the Clerk of this Court notified Appellant that the Court intended to dismiss the
appeal for want of prosecution unless he could show grounds for continuing it by April 25.  The
notice indicated that if no response was received, the appeal could be dismissed without further
notice.  Appellant has not responded.
	When the clerk's record is not filed because the appellant failed to pay for it, we may dismiss
the appeal for want of prosecution, unless the appellant cures the deficiency or shows that he is
entitled to proceed without payment of costs.  Tex. R. App. P. 37.3(b).  Appellant has been notified
of the deficiency, but has neither cured it nor shown his entitlement to proceed without payment of
costs.  Accordingly, we dismiss the appeal for want of prosecution.

						GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.